IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-359-CR


EX PARTE:  KIRK WAYNE McBRIDE,

	APPELLANT


 

FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NOS. CR90-029, CR90-157, CR90-158, & CR90-159 

HONORABLE FRED A. MOORE, JUDGE PRESIDING
 



PER CURIAM
	Kirk Wayne McBride seeks to appeal from an order of the trial court on his
application for writ of habeas corpus.  We conclude from the order and the record as a whole that
the court refused to issue a writ of habeas corpus.  No appeal lies from this action.  Ex parte Noe,
646 S.W.2d 230 (Tex. Crim. App. 1983);  Ex parte Moorehouse, 614 S.W.2d 450 (Tex. Crim.
App. 1981);  Ex parte Johnson, 561 S.W.2d 841 (Tex. Crim. App. 1978).
	The appeal is dismissed.  No motion for rehearing will be entertained by this Court.


[Before Justices Powers, Kidd and B. A. Smith]
Dismissed
Filed:  July 21, 1993
[Do Not Publish]